Title: To James Madison from Stephen Van Rensselaer, 4 February 1823
From: Van Rensselaer, Stephen
To: Madison, James


                
                    Sir
                    Washington Feby 4th. 1823
                
                Pardon the liberty I take of troubling you with the enclosed address and beg the favor of your opinion of the project. Any improvements that may occur to you will cheerfully be adopted. We look up to you as the great Patron of Agriculture. In our State we propose establishing an Agrictr School & I have offered a farm to the Board of Agriculture for a pattern farm if the Legislature will sanction it. A Bill is reported to the Assembly which I hope will pass into a Law. I am very respectfully Your ob St
                
                    S. Van Rensselaer
                
            